Citation Nr: 0610547	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for headaches, diagnosed 
as migraine. 

2. Entitlement to a rating higher than 10 percent for 
headaches as an undiagnosed illness prior to the severance of 
service connection on November 1, 2003.  

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977 
and from January 1991 to May 1991, including service in 
Southwest Asia during the Persian Gulf War from January to 
April 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1999 and August 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In the December 1999 rating 
decision, the RO denied the claim for an increased rating for 
service-connected headaches.  In the August 2003 rating 
decision, the RO severed service connection for headaches, 
while the claim for increase was pending at the Board.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC in 
May 2003.  A transcript of his testimony has been associated 
with the claims file.

The case was remanded to the RO by the Board in July 2004 and 
June 2005 for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

Due to procedural due process deficiencies, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

REMAND

Historically, service connection for headaches was initially 
granted by rating decision dated in September 1997, based on 
a finding that the veteran developed headaches due to 
undiagnosed illness, contracted during his active service in 
the Persian Gulf.  An initial 10 percent rating was assigned 
for the service-connected headaches.  
In a December 1999 rating decision, the RO denied the 
veteran's claim for an increased rating for the service-
connected headaches, and the 10 percent rating was confirmed 
and continued.  The veteran timely appealed that 
determination.  In a June 2000 Board decision, an increased 
rating for the service-connected headaches was denied.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), which vacated the 
Board's June 2000 decision and remanded the matter back to 
the Board for issuance of a new decision.  A new decision was 
thereafter issued by the Board in February 2002, which again 
found that an increased rating for the service-connected 
headaches was not warranted, and denied the veteran's claim.  
The Court once again vacated the February 2002 Board 
decision, and remanded the matter back to the Board for 
issuance of a new decision.  The Board, in turn, remanded the 
matter back to the RO for additional development of the 
record.

At a VA examination in April 2003, the examiner determined 
that the veteran's headaches were diagnosable as migraines.  
Furthermore, the veteran reported to the examiner that his 
headaches were present during his initial period of service 
(1974-1977).  Nevertheless, the veteran reported an increase 
in the frequency and severity of the headaches during his 
second period of service.

In light of the findings at the April 2003 VA examination, 
the RO proposed to sever service connection for headaches.  
The RO noted that the veteran's initial grant of service 
connection was based on a presumption of gulf war illness; 
however, the April 2003 examination revealed that the 
veteran's headaches were characterized as migraines, and the 
veteran reported that these headaches were present in the 
1970's, prior to his Gulf War service in 1991.  Thus, the RO 
reasoned that the veteran's headaches were not due to 
undiagnosed illness.  

In a statement received at the RO in June 2003, the veteran 
reported that he was treated for headaches in 1975 during his 
first period of service at Fort Gordon, Georgia, raising an 
alternate theory of service connection, which was not 
addressed 


by the RO. Rather the RO severed service connection for 
headaches pursuant to rating decision dated in August 2003, 
and the severance became effective on November 1, 2003.  

In the July 2004 decision and remand, the Board pointed out 
that the veteran in his June 2003 statement raised an 
alternate theory of service connection for headaches.  The 
Board referred the matter to the RO for consideration.  

In the March 2005 supplemental statement of the case, the RO 
denied an increase rating for the headaches prior to 
severance of service connection.  The RO did not address the 
issue of service connection for headaches under an alternate 
theory of entitlement, which had been referred by the Board.

In its June 2005 decision and remand, the Board again 
referred the severance issue to the RO for appropriate action 
based on the veteran's June 2003 statement. 

The veteran has raised the issue of service connection for 
headaches, diagnosed as migraine, on an alternate theory of 
service connection, that is, either the headaches began 
during his first period of service in the 1970s', or that the 
headaches pre-existed service and were aggravated during 
either the first or second period of service.  

A decision by the RO on the claim of service connection for 
headaches, diagnosed as migraine, could have a significant 
impact on the claim for increase for headaches due to an 
undiagnosed illness, prior to the severance of service 
connection.  For this reason, the claims are inextricably 
intertwined. 

Until the pending claim of service connection for headaches, 
diagnosed as migraine, is decided in the first instance, 
appellate review of the claim for increase is deferred. 
Accordingly, the case is REMANDED for the following action: 

1. On the claim of service connection, 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. 
§ 3.159 are fully complied with. 

2. Inasmuch as the issue of service 
connection for headaches, diagnosed as 
migraine, is deemed to be "inextricably 
intertwined" with the issue of the claim 
for increase for headaches, adjudicate 
the claim of service connection for 
headaches, diagnosed as migraine, on an 
alternate theory of service connection, 
that is, either the headaches began 
during his first period of service in the 
1970s', or that the headaches pre-existed 
service and were aggravated during either 
the first or second period of service.  
If the determination is adverse to the 
veteran, notify the veteran and counsel 
of the right to appeal the rating 
decision. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






